DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 19 February 2021 has been entered.
Amended claims dated 19 February 2021 have been entered.

Examiner’s Response to Amendment
All of the objections and rejections set forth in the Final Office Action are overcome in view of the present amendment for the reasons set forth in Applicant’s response.  New grounds of rejection are set forth below.

Status of the claims
Claims 1-3 and 6-22 are pending and rejected.
Claims 4-5 were cancelled by the Applicant.  
Election/Restrictions
In the interests of compact prosecution and in view of the present amendment the search of the present claims has been extended to the full scope of the Markush genus of independent claim 1.  
Therefore, the requirement for an election of a species of the claimed compound is now being withdrawn.  
The restriction requirement among the inventions of the species according to the generic invention, as set forth in the Office action mailed on 29 April 2020, is hereby withdrawn and claims 6, 8-9 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





New Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


[1] Claims 1-3, 6-7, 9-10 and 13-14 are rejected under BOTH 35 U.S.C. 102(a)(1) AND 35 U.S.C. 102(a)(2) as being anticipated by Li (US 20120302753, of record).
See the compounds disclosed at pages 39-40, individually listed in claims 18-19 and 23, shown below for clarity:

    PNG
    media_image1.png
    404
    385
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    409
    387
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    426
    406
    media_image3.png
    Greyscale

These are compounds of claim 1, formula I9, which read on claims 1-3, 6-7 and 9-10:

    PNG
    media_image4.png
    313
    321
    media_image4.png
    Greyscale

wherein: 
X and Y are N;
V4 is N;
V2 and V3 are C;
R1-R4 are hydrogen;
L2 is phenyl and Rb is absent;
L1 is pyrazole (Y1, Y2 and Y3 are C, and V1 and Y4 are N) and Ra is absent, or;
L1 is imidazole (Y1, Y2 and Y4 are C, and V1 and Y3 are N) and Ra is methyl, or;
L1 is N-heterocyclic carbene (V1, Y2 and Y3 are C, and Y1 and Y4 are N) and Ra is methyl.

Regarding claims 2, 6, and 9, these claims further narrow the scope of independent claim 1 with respect to optional structural features not present on the recited reference compounds.  These claims are anticipated, for example, since if the narrower limitations for the listed groups were incorporated into the independent claim, the compounds would still read on the claim.

Regarding claims 13-14, the compounds are disclosed as being present in a composition, which composition has all of the structure necessary to function as an “emitter”.

[2] Claims 1-3, 6-7, 9 and 13-14 are rejected under BOTH 35 U.S.C. 102(a)(1) AND 35 U.S.C. 102(a)(2) as being anticipated by Tsai (US 2013/0172561, of record).
See compound 2 disclosed at page 10, shown below for clarity:

    PNG
    media_image5.png
    461
    526
    media_image5.png
    Greyscale

This is a compound of claim 1, formula I9, which reads on claims 1-3, 6-7, and 9:

    PNG
    media_image4.png
    313
    321
    media_image4.png
    Greyscale

wherein: 
X and Y are N;
V1 and V4 are N;
V2 and V3 are C;
R1-R4 are hydrogen;
L2 is phenyl and Rb is absent;
L1 is imidazole (Y1, Y2 and Y4 are C and Y3 is N) and Ra is phenyl.

Note that while Ra is aryl, the claim 1 exclusionary proviso “provided that when Y2 in Formula I3, I9, I11, I13, and I15 is N, then Ra is not aryl”, does not apply since in the reference compound Y2 in Formula I9 is C, not N.

Regarding claims 2, 6, and 9, these claims further narrow the scope of independent claim 1 with respect to optional structural features not present on the recited reference compound.  These claims are anticipated, for example, since if the narrower limitations for the listed groups were incorporated into the independent claim, the compound would still read on the claim.

Regarding claims 13-14, the compound is disclosed as being present in a composition (a reaction product) which composition has all of the structure necessary to function as an “emitter”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20120302753) as applied to claims 1-3, 6-7, 9-10 and 13-14 above, and further in view of the teachings found therein.

The Instant Claims
The instant claims are drawn a platinum complex compound of formula I9 of claim 1, compositions comprising the compound, and to an organic light emitting diode (OLED) comprising the compound (claims 15-19 and 21-22) and a photovoltaic (PV) device (claim 20) comprising the compound.

The Prior Art
Li discloses a composition comprising the compound as claimed, see above.
Li teaches that the compounds have utility as phosphorescent emitters, see the abstract etc.
Li teaches that the compounds are capable of absorbing or emitting light and are suitable for use in electro-optical devices such as OLEDs and photo-absorbing devices, page 1, paragraphs 6 and 8, etc.  A common photo absorbing device is a photovoltaic device such as a solar cell, etc.  See for example, page 27, paragraph 89-90, etc.  Page 28, paragraph 100 teaches utility in lighting applications and full color displays.

Differences between Prior Art & the Claims 
Li discloses a composition comprising the instant compound but does not disclose the instantly claimed OLED or PV devices comprising the compound.
Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of effective filing of the instant invention to have utilized the particular disclosed and claimed metal complexes of Li in devices and applications either expressly taught by and/or consistent with those that the reference teaches as suitable for compounds having the properties described in the reference.
One of ordinary skill in the art would be well-motivated to use disclosed compounds to construct light emitting devices taught by the reference, such as OLEDs and lighting devices, etc.  Such devices would be fully expected to function according to the description of the reference.  Furthermore, the use of the compounds in related devices, where the compounds are used consistent with their photo-absorbing properties, such as in a photovoltaic device, is obvious and the compounds would be expected to provide for functioning devices.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent 10,566,553 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims: (i) recite a genus which appears to fall entirely into the scope of the instant genus, (ii) recite species anticipatory of the instant genus and species; and (iii) recites compositions and devices anticipatory of those instantly claimed.
See the genus of compounds of formulas I9, I11, II9 and II11 of reference claim 1.  The scope of these claimed compounds appears to fall entirely within the genus of instant claim 1 and is anticipatory thereof.
See also the species listed in reference claims 5-6 which anticipate instant claims 1-3 and 6-12.  For example, the first species listed in reference claim 5 is also listed in instant claim 11 at “structures 14” and the first species listed in reference claim 6 is also listed in instant claim 12 at “structures 53”:

    PNG
    media_image6.png
    425
    420
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    316
    354
    media_image7.png
    Greyscale

Reference claims 7-16 recite compositions, emitters and devices, comprising the compounds according to the reference independent claim, which anticipate instant claims 13-22.  

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625